Case: 2:19-mj-00137-EPD Doc #: 1 Filed: 02/15/19 Page: 1 of 4 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant HH

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio
In the Matter of the Search of )
USPS Priority Mail parcel with tracking number ) . g ~ | $ /
92055901755477000136152244 addressed to ) Case No. ‘ } ey
“Quintessentials, 1491 Polaris Pkwy Ste 219, Columbus, OH”
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property
USPS Priority Mail parcel with tracking number 92055901755477000136152244 addressed to “Quintessentials, 1491 Polaris Pkwy
Ste 219, Columbus, OH 43240-2041”, and bearing the return address of “GRBIZZ, 333 S Franklin St, Tampa, FL 33602.”

located in the Southern District of Ohio, Eastern Division , there is now concealed (identify the

person or describe the property to be seized):
A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title 21, United

States Code, Section 841(a)(1) and 843(b).

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check ane or more):
of evidence of a crime;
if contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21 USC 841(a)(1) Possession with intent to distribute

a controlled substance

Title 21 USC 843(b) Prohibited use of a communication center (U.S. Mail)

The application is based on these facts:
As set forth in the attached Affidavit of Postal Inspector Mohamed Sabrah, incorporated herein by reference

ah Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the(a eH showy.

  

 

Sworn to before me and signed in my presence.

Date: H 6 24 l 4] | t judge signature

City and state: COLUMBUS, OHIO Elizabeth A. Preston rdavers tS MAGISTRATE JUDGE

Printed name and title

 

 

 
Case: 2:19-mj-00137-EPD Doc #: 1 Filed: 02/15/19 Page: 2 of 4 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
IN THE MATTER OF THE SEARCH OF _ ) Case no: 2: ry _|3 7
)
USPS Priority Mail parcel }
92055901755477000136152244 ) Magistrate Judge
addressed to “Quintessentials, 1491 Polaris )
Pkwy Ste 219, Columbus, OH 43240-2041.” )

Affidavit in Support of Application for Search Warrant

I, Mohamed Sabrah, Postal Inspector, being duly sworn, depose and state as follows:

1. [have been a U.S. Postal Inspector for the U.S. Postal Inspection Service since
February, 2016, enforcing federal mail and drug laws; currently assigned to
Columbus, OH. I have received training at U.S. Postal Inspection Service
National Training Seminars for mail-related criminal investigations and have
investigated cases with other federal, state, and local law enforcement units. I
have received an additional 40-hour Prohibited Mailings training by the U.S.
Postal Inspection Service.

2. The U.S. Postal Inspection Service is aware that drug traffickers have been using
Priority Mail, a business-oriented service offered by the Post Office, to transport
controlled substances and transfer funds, cash or otherwise, to further their
enterprises. As a result of past investigations and prosecutions, the Postal
Inspection Service has determined that a number of indicators can be used to
identify packages containing contraband that have been entered into the Priority
Mail network. Inspectors routinely review shipment documents and Priority Mail
packages originating from or destined to drug source areas to identify instances
where there is a possibility of drug trafficking.

3. On February 15, 2019, Inspectors identified a USPS Priority Mail parcel with
tracking number 92055901 755477000136152244, which was believed to contain
narcotics. Inspectors identified this as a suspect drug parcel based on several
characteristics, including but not limited to type of mail, origin, destination, and
size.

4. On February 15, 2019, Postal Inspectors took custody of USPS Priority Mail
parcel with tracking number 92055901755477000136152244, which was
addressed to “Quintessentials, 1491 Polaris Pkwy Ste 219, Columbus, OH 43240-
Case: 2:19-mj-00137-EPD Doc #: 1 Filed: 02/15/19 Page: 3 of 4 PAGEID #: 3

10.

2041”, and which bore a return address of “GRBIZZ, 333 S Franklin St, Tampa,
FL 33602.” The parcel is a Priority Mail Large Flat Rate cardboard box, weighing
5 pounds and 0 ounces, and was mailed on February 11, 2019, from Tampa, FL
33602 with electronic postage affixed.

According to law enforcement databases, the delivery address of 1491 Polaris
Pkwy Ste 219, Columbus, OH 43240-2041 does exist. The location is a UPS Store
and commercial mail receiving agency (CMRA.) Your affiant knows that
narcotics traffickers often use CMRAs in an attempt to hide their identity and
protect the location of their residence or other locations used to store and sell
narcotics.

According to law enforcement databases, the return address of 333 S Franklin St.,
Tampa, FL 33602 does exist, but does not associate to any business or person
utilizing the name GRBIZZ. A google maps search indicates that the location is
the Tampa Florida Convention Center.

Your affiant knows that in the past, drug traffickers have used CMRAs to receive
parcels containing illegal narcotics and have used non-existent addresses or
addresses belonging to others for the sender/return address, in an attempt to
legitimize the shipment in the event that the parcel is seized by law enforcement
officers. Additionally, Florida is a known source area for the shipment of illegal
narcotics to Central Ohio as well as other areas of the United States.

On February 15, 2019, Postal Inspectors contacted Detective Austin Francescone
#709, Franklin County Sheriff's office, who is the handler for “Riot,” a drug
detection dog most recently certified by the Ohio Peace Officers Training Council
for the detection of marijuana, hashish, cocgine “erac * heroin, and
methamphetamine and their derivartives. K-9 duptn 5. had 200 hours of
training at Ohio Working Dogs and Merry K9 service. Ohio Working Dogs and
Merry K9 is a highly regarded training facility for police canines. Both in
training and in actual deployments, K9 Riot has successfully detected narcotics
odor, demonstrating clear, positive, passive alerts, establishing him as a highly

reliable police dog.

The subject parcel was hidden among other packages, and “Riot” was allowed to
search the entire area. Detective Francecone concluded that K-9 “Riot” did alert
positively to U.S. Postal Service Mail parcel bearing label no
92055901755477000136152244. Based on that alert, Detective Francecone
concluded that the odor of one of the drugs that K-9 “Riot” is trained and certified
to detect was present.

Based on the information contained herein, your affiant submits that there is
probable cause to believe that the USPS Priority Mail parcel bearing tracking
number 92055901755477000136152244 contains controlled substances, and/or
contraband, in violation of Title 21, United States Code, Sections 841(a)(1) and
843(b). Your affiant therefore respectfully requests that the Court issue a warrant
Case: 2:19-mj-00137-EPD Doc #: 1 Filed: 02/15/19 Page: 4 of 4 PAGEID #: 4

authorizing the search of the target parcel for controlled substances to be seized.

PLL £

Mohamed Sabrah
United States Postal Inspector

   

Sworn to before me, and subscribed in my presence, this
Columbus, Ohio.
